Citation Nr: 1822205	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-30 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to increases in the "staged" (0 percent prior to August 7, 2014 and 20 percent from that date) ratings assigned for a left ankle disability.  


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to June 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a left ankle disability, rated 0 percent, effective January 13, 2010.  An interim (January 2015) rating decision increased the rating to 20 percent, effective August 7, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to August 7, 2014, the Veteran's left ankle disability was not shown to be manifested by limitation of motion, and there no satisfactory (objective) evidence of painful motion; from that date, the ankle is not shown to have been ankylosed.


CONCLUSION OF LAW

A compensable rating for the left ankle disability prior to August 7, 2014 and rating in excess of 20 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4. 71a, Diagnostic Codes (Codes) 5003, 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159(a), 3.326(a).  As this appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award, the purpose of statutory notice was served, and such notice is no longer necessary.  A statement of case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.

VA secured the Veteran's pertinent treatment records.  He was afforded VA examinations in February 2013 and January 2015.  The Board finds that the record now includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where the appeal is from the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's left ankle disability encompasses arthritis, and is currently rated 20 percent disabling under Code 5271, which provides for a 10 percent rating for limitation of ankle motion, when moderate, and for a 20 percent [maximum] rating when marked.  [Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.] 38 C.F.R. § 4.71a, Code 5271, and Plate II. 

In determining the degree of limitation of motion, the provisions of 38 U.S.C. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A December 2009 VA treatment record notes the Veteran's reports of a "chronically weak and sore left ankle".  X-rays of the Veteran's left ankle revealed mild degenerative changes in the ankle mortise with small loose joint bodies. 

On February 2013 VA examination, the Veteran reported flare-ups with stiffness and pain.  He reported that his left ankle rolls on uneven ground which causes swelling for 2 to 4 days.  He denied loss of motion, swelling, or locking.  On range of motion studies, dorsiflexion of the left ankle was to 20 degree without painful motion and plantar flexion was to 45 degree without painful motion.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  Strength and stability testing were normal and there was no ankylosis of the left ankle.  X-rays of the left ankle showed degenerative arthritis. 

In a February 2014 statement, the Veteran reported that he had rolled his ankle numerous times since he was last examined, resulting in pain and suffering.  He reported that he is unable to participate in activities such as jumping and climbing. 

In his August 2014substantive appeal on VA Form-9 the Veteran reported that he has pain with movement of his left ankle and marked decrease in range of motion. 

On January 2015 VA examination, the Veteran reported that his left ankle disability has worsened and he now wears wide low shoes to prevent sprains.  He reported aching pain on a daily basis and difficulty engaging in outdoor activities.  He also reported occasional swelling after "twisting episodes" and increased pain with prolonged standing.  He endorsed mild to moderate flare-ups and reported functional loss or impairment due to pain.  On examination there was tenderness/pain on palpation of the joint.  Range of motion studies revealed dorsiflexion to 5 degrees and plantar flexion to 40 degrees.  There was no additional limitation of motion following repetitive testing, but pain, weakness, fatigability, lack of endurance, and incoordination were noted as additional limitations based on the Veteran's reports.  Muscle strength testing was 4/5 for left ankle plantar flexion and dorsiflexion.  There was no muscle atrophy or ankylosis, but instability was suspected. The Veteran noted that he regularly uses a brace.  X-rays revealed degenerative arthritis. 

The Veteran's left ankle disability has been assigned staged ratings of 0 percent prior to August 7, 2014, and 20 percent from that date (under Codes 5010-5271). 

Considering the rating for the Veteran's left ankle disability prior to August 7, 2014, the Board finds that at no time prior to August 7, 2014, was the Veteran's left ankle disability shown to have been manifested by moderate limitation of motion.  Specifically, on February 2013 VA examination, dorsiflexion of the left ankle was to 20 degree and plantar flexion was to 45 degrees; it was noted that there was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  While there was localized pain, strength and stability testing was normal.  Consequently, a compensable rating under Code 5271 was not warranted prior to August 7, 2014.  

Inasmuch as degenerative arthritis of the ankle was noted as early as in 2009, the Board has considered whether a compensable rating for the ankle may be assigned prior to August 7, 2014 under the alternative criteria in Code 5003.  Under that Code a 10 percent rating may be assigned for X-ray confirmed arthritis of a joint when there is limitation of motion of the joint but the limitation is not compensable under the applicable diagnostic code for limitation of motion.  Here, a compensable rating under Code 5003 was not warranted prior to August 7, 2014 because limitation of motion of the ankle was not shown prior to that date.  Notably, on February 2013 VA examination motion was found to be full, and the examiner expressly indicated there was no objective evidence of painful motion.

From August 7, 2014, the Veteran's left ankle disability has been assigned a 20 percent rating  The August 7, 2014 date was assigned by the RO based on a finding that that was the earliest date when the left ankle disability was shown to have compensable manifestations.  [In his substantive appeal received on that date, the Veteran reported painful motion and marked limitation of range of motion.  A subsequent VA examination confirmed his report of worsening.]  

The Board notes that the 20 percent rating under Code 5271 (for limitation of ankle motion) currently assigned for the Veteran's left ankle disability is the maximum schedular rating under that code, and reflects marked limitation. Consequently, the analysis must turn to consideration of alternate criteria for rating the disability.

Under Code 5270 a 30 percent rating is warranted for ankylosis of an ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, and a (maximum) 40 percent rating is warranted when the ankylosis is in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.  The January 2015 VA examination to assess the left ankle disability found limitation of motion of the left ankle and with some pain.  Although weakness, fatigability, lack of endurance and incoordination were also noted to limit function (based on the examiner's acceptance of the Veteran's reports at face value), examination did not find ankylosis of the ankle in any position (much less in an unfavorable one as required for ratings in excess of 20 percent) and was not noted in any treatment record.  The Veteran has not alleged that his left ankle is ankylosed.  Accordingly, a schedular rating is excess of 20 percent for the left ankle disability is not warranted.

The Veteran and his representative have not alleged any symptoms of, or impairment due to, the left ankle disability not encompassed by the schedular criteria, and the record does not suggest there are any such symptoms or impairment.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.  


ORDER

A compensable rating for the Veteran's left ankle disability prior to August 7, 2014 and a rating in excess of 20 percent from that date are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


